Citation Nr: 1234690	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  10-22 174	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for hypertension.

2.  Entitlement to an effective date earlier than October 28, 2007 for the grant of service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to May 1975.
 
These matters come before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas. In that decision, the RO granted entitlement to service connection for hypertension at a noncompensable disability rating, as of October 28, 2007.

In December 2011, the Veteran testified before the undersigned at a hearing at the RO.  A transcript of the hearing has been associated with his claims folder.

The issues of entitlement to service connection for erectile dysfunction and diabetes type 1 were raised by the Veteran in his May 2010 substantive appeal, and the issue of entitlement to service connection for dizziness as secondary to the medication taken for his service-connected hypertension was raised at his hearing.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ) and, therefore, the Board does not have jurisdiction over them.  As such, they are referred to the AOJ for appropriate action.  

The issues of entitlement to an initial compensable rating for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

A claim for service connection for hypertension was not received prior to October 28, 2007.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 28, 2007, for the grant of service connection for hypertension have not been met.  38 U.S.C.A. §§ 5101(a), 5110(a) (West 2002); 38 C.F.R. §§ 3,151(a), 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

This appeal for an earlier effective date arises from disagreement with the effective dates assigned after the grant of service connection for hypertension.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to 'downstream' questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial increased ratings and effective dates) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105. Goodwin v. Peake, 22 Vet. App. 128 (2008). Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Additionally, the provisions of 38 C.F.R. § 3.103(c)(2) imposes two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  In the December 2011 hearing, the VLJ identified the issues on appeal.  The VLJ questioned the Veteran regarding his history of hypertension and when he filed a claim for entitlement to service connection, and explained that his claim for an earlier effective date is dependent upon when he filed a claim.  The Board therefore concludes that it has fulfilled its duty under Bryant.

VA obtained the Veteran's service treatment records, some of the identified post-service private medical records, and all of the identified VA treatment records. There is no indication or allegation that any additional private or VA records could show that the Veteran filed an earlier claim for benefits with VA for hypertension.

There is no other reported relevant evidence that remains outstanding, nor is there any indication of the need for additional examinations or opinions with regard to this issue.  Further assistance is unlikely to assist the Veteran in substantiating entitlement to an earlier effective date. The appeal is thus ready to be considered on the merits.

Analysis

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3. 400. A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

On October 28, 2007, the RO received the Veteran's initial claim for VA compensation. 

The February 2009 rating decision granted service connection for hypertension effective October 28, 2007, the date it originally received the claim for service connection for hypertension.  The decision was based on service treatment records showing elevated blood pressure readings in April 1975 with a diagnosis of hypertension, and VA treatment records showing findings of hypertension in 2005.

In the September 2009 notice of disagreement (NOD), the Veteran contended that service connection for hypertension should have been effective in 1975, because hypertension was shown at that time.  He submitted private treatment records showing elevated blood pressure readings in July 1984.

At his April 2011 Videoconference hearing, the Veteran testified that he had been receiving treatment for hypertension from VA since 1992, but that he had not filed a claim prior to October 28, 2007 (The record includes a 1996 inquiry to the RO from a VA Medical Center regarding the Veteran's service).

The record supports the Veteran's contention that he had hypertension long before his claim in October 2007.  The applicable law and regulations; however, provide that unless a claim is filed within one year of service, the effective date is the latter of the date entitlement arose or the claim was received.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).

There has been no contention or evidence that there was a claim for service connection prior to October 28, 2007.  In this case entitlement arose prior to the date of claim.  Because the date of claim is later, that date controls the effective date of service connection.  

There is no legal or regulatory provision that would permit the Veteran's service treatment records to be treated as a claim for benefits.  Similarly, the post-service treatment records cannot constitute a claim for service connection.  see MacPhee v. Nicholson, 459 F.3d 1323, 1325 (Fed.Cir.2006); Brannon v. West, 12 Vet. App. 32, 35 (1998).

As the Veteran never submitted a claim for service connection for hypertension prior to October 28, 2007 and there is no prior communication in the record that could be considered an informal claim for VA compensation for the same, this is the earliest possible effective date.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. Therefore, the Board finds that there is simply no basis upon which to justify granting an effective date earlier than October 28, 2007 for entitlement to service connection for hypertension.


ORDER

Entitlement to an effective date earlier than October 28, 2007 for the grant of service connection for hypertension is denied.


REMAND

At his hearing, the Veteran indicated that he had been receiving treatment from the VA medical center in Dallas, Texas.  The most recent VA medical records in the claims file are from November 2005, and there are no VA medical records for this Veteran in VA's online records system, Virtual VA.  As such, medical records reflecting treatment since November 2005 should be obtained.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made. See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran provided a release form for treatment in 1981 and 1982 for RHD Memorial Medical Center, indicating that he had received treatment at this facility for his service-connected hypertension.  The RO requested the records, but was informed that the Veteran was only seen in 1991, and that a new request with the correct dates would be necessary in order to obtain the records.  However, it does not appear that the Veteran was ever informed of the response or sought a new release.  VA has a duty to seek releases to obtain relevant private treatment records and to inform claimants when it is unsuccessful in obtaining records.  38 C.F.R. § 3.159(e).

The Veteran has not been afforded a VA examination to determine the current severity of his service-connected hypertension.  Such an examination is needed to determine the current severity of the disability.

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran that records of treatment at RHD Memorial Medical Center in 1981 and 1982 are not available.  

Ask him to complete an authorization for VA to obtain records of his treatment for hypertension at RHD Memorial Medical Center in 1991, 

If he does not provide needed releases, tell him to obtain the records himself and submit them to RO.  

If requested records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and of any further action that will be taken.

2.  Obtain all records of the Veteran's treatment for hypertension at the Dallas, Texas VA Medical Center since November 2005.

3.  Schedule an examination to determine the current level of impairment due to service-connected hypertension.  

The claims folder, including any relevant records in Virtual VA, must be made available to and reviewed by the examiner and this should be noted.

The examiner should determine if the predominant levels of diastolic pressure and systolic pressure and whether the Veteran requires continuous medication.  

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.

Reasons should be given for all opinions.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


